Case 2:18-ml-02814-AB-FFM Document 199-4 Filed 02/26/19 Page 1 of 8 Page ID #:6358




                     EXHIBIT 8
                                                                                                                                                     EXHIBIT 8-1
      Case 2:18-ml-02814-AB-FFM Document 199-4 Filed 02/26/19 Page 2 of 8 Page ID #:6359

   From:             Menapace, Colin (C.) <cmenapac@ford.com>
   Sent:             Tuesday, November 29, 2016 1:47 PM
   To:               Santos, Ricardo V (R.V.) <rsantl83@ford.com>; Graves, Jonathan (J.) <JGRAVE39@ford.com>; Dias, Alexandre (A.O.)
                     <adias10@ford.com>; Anzilotti, Alan (A.)<aanzilot@ford.com>; Passador, Denis (D.C.)<dpassado@ford.com>
   Cc:               Cannon, Jeremiah (J.)<jcannon3@ford.com>; Nichols, Gary (G.S.) <gnichol4@ford.com>; Tyahla, Mark (M.A.)
                     <mtyahla@ford.com>; Previato, Thomaz Henriq (T.H.) <tpreviat@ford.com>; Sellmer, Lisias (L.S.)<lsellmer@ford.com>; Oliveira,
                     Debora (D.D.) <dolive9 l@ford.com>
   Subject:          RE: QSF do Fiesta - info


   Ricardo,

   No, TCM reflashes/updates have no impact on this delayed crank failure. The reflash will not cause the delay start to occur.

   Thanks,


   Colin Menapace
   Transmission Driveline Engineering
   Ford Motor Company
   734-417-0876
   cmenapac@ford.com


   From: Santos, Ricardo V (R.V.)
   Sent: Tuesday, November 29, 2016 1:44 PM
   To: Menapace, Colin (C.)<cmenapac@ford.com>; Graves, Jonathan (J.) <JGRAVE39@ford.com>; Dias, Alexandre (A.O.) <adiaslO@ford.com>; Anzilotti, Alan (A.)
   <aanzilot@ford.com>; Passador, Denis (D.C.)<dpassado@ford.com>
   Cc: Cannon, Jeremiah (J.) <jcannon3@ford.com>; Nichols, Gary (G.S.) <gnicho14@ford.com>; Tyahla, Mark (M.A.) <mtyahla@ford.com>; Previato, Thomaz Henriq
   (T.H.) <tpreviat@ford.com>; Sell mer, Lisias (L.S.)<lsellmer@ford.com>; Oliveira, Debora (D.D.) <dolive91@ford.com>
   Subject: RE: QSF do Fiesta - info


   Hi Colin and Gary, thanks for the explanation.

   Has this issue any correlation with TCM reflashes/updates?



   Gary: The threshold was informed by FCSD team here in FSA. They are cc'don this note.

   Alexandre, Denis: could you please clarify the most updated status of this issue on your systems? Sorry if it's a stupid question (maybe it's only on system,
   common for FNA and FSA).©

   Thank you!

   Ricardo Vaz dos Santos Junior
   Gas Calibration & PCCN OPD Supervisor
   FSA-PCCN (Powertrain Controls, Calibration and NVH)
   Phone: +55 (15) 3205-9835
   Ford Motor Company Brazil


   From: Menapace, Colin (C.)
   Sent: Tuesday, November 29, 2016 4:36 PM
   To: Santos, Ricardo V (R.V.) <rsant183@ford.com>; Graves, Jonathan (J.) <JGRAVE39@ford.com>
   Cc: Cannon, Jeremiah (J.) <jcannon3@ford.com>; Nichols, Gary (G.S.) <gnicho14@ford.com>; Tyahla, Mark (M.A.) <mtyahla@ford.com>
   Subject: RE: QSF do Fiesta - info


   Hi Ricardo,

   We have identified that the issue follows the clutch actuator lever component inside the transmission.

   The buy-back transmission and the NOK actuator are currently with Getrag for additional ABA swaps and root cause confirmation. After Getrag completes thei
   transmission testing they will give the NOK actuator to LUK for component level root cause analysis.

   We are currently considering two service fix options: 1) replace the actuator hardware when the issue occurs, or 2) update the LUK software and calibrations to
   change a limit in the software.

   For option 1, we would need the techs to replace both actuators since they don't currently have a tool in IDS to identify which actuator is causing the delay.

   For option 2, there would be no material cost, but it would take more time to implement since software and cal validation/release would be required.

   I will keep you updated on our root cause findings. Please let me know if you have any additional questions.

   Thanks,




CONFIDENTIAL- SUBJECT TO PROTECTIVE ORDER                                                                                            FORD DPS6-SAC 00045387
                                                                                                                                                                 EXHIBIT 8-2
      Case 2:18-ml-02814-AB-FFM Document 199-4 Filed 02/26/19 Page 3 of 8 Page ID #:6360

   Colin Menapace
   Transmission Driveline Engineering
   Ford Motor Company
   734-417-0876
   cmenapac@ford.com


   From: Nichols, Gary (G.S.)
   Sent: Tuesday, November 29, 2016 1:18 PM
   To: Tyahla, Mark (M.A.) <mtyahla@ford.com>; Santos, Ricardo V (R.V.) <rsant183@ford.com>; Menapace, Colin (C.)<cmenapac@ford.com>; Graves, Jonathan (J.)
   <JGRAVE39@ford.com>
   Subject: RE: QSF do Fiesta - info


   Ricardo,

   My team has been leading the investigation. Please explain the status to QSF threshold-the chart has 77% but you state 92%.

   Colin, please reply with status and next steps on the investigation.



   Gary Nichols
   Engineering Supervisor
   DPS6 Systems and Quality
   Phone (313) 805- 3888
   E-mail: gnichol4@ford.com


   From: Tyahla, Mark (M.A.)
   Sent: Tuesday, November 29, 2016 1:0S PM
   To: Santos, Ricardo V (R.V.); Nichols, Gary (G.S.)
   Subject: RE: QSF do Fiesta - info

   I think Gary Nichols's team is leading the investigation.

   Mark A. Tyahla
   TDE VFG Lead/QB Rep
   TDE Auto Trans Service Engineering Supervisor
   Cell Phone 313-805-9488
   Fax No. 734-523-3910


   From: Santos, Ricardo V (R.V.)
   Sent: Tuesday, November 29, 2016 1:04 PM
   To: Cannon, Jeremiah (J.); Tyahla, Mark (M.A.); Brandt, Andrew (D.)
   Cc: Proetti, Rafael (R.F.); Anzilotti, Alan (A.); Canato, Decio (D.A.); Junior, Jose (J.L.); Previato, Thomaz Henriq (T.H.); Dias, Alexandre (A.O.); Passador, Denis (D.C.);
   Sellmer, Lisias (L.S.)
   Subject: RE: QSF do Fiesta - info

   Team, I really would like your support on clarifying the potential QSF below.

   Could you please help?

   Thank you!

   Ricardo Vaz dos Santos Junior
   Gas Calibration & PCCN OPD Supervisor
   FSA-PCCN (Powertrain Controls, Calibration and NVH)
   Phone: +55 (15) 3205-9835
   Ford Motor Company Brazil


   From: Santos, Ricardo V (R.V.)
   Sent: Monday, November 28, 2016 5:44 PM
   To: Cannon, Jeremiah (J.) <jcannon3@ford.com>; Tyahla, Mark (M.A.) <mtyahla@ford.com>; Brandt, Andrew (D.) <abrandtl@ford.com>
   Cc: Proetti, Rafael (R.F.) <rproettl@ford.com>; Anzilotti, Alan (A.) <aanzilot@ford.com>; Canato, Decio (D.A.) <dcanato@ford.com>; Junior, Jose (J.L.)
   <jjunio36@ford.com>; Previato, Thomaz Henriq (T.H.) <tpreviat@ford.com>; Dias, Alexandre (A.O.) <adiaslO@ford.com>; Passador, Denis (D.C.)
   <dpassado@ford.com>
   Subject: RE: QSF do Fiesta - info
   Importance: High


   Mark, Jeremiah, Andrew, good afternoon.

   There is an emerging item for Fiesta at 92% threshold, as per the description below:




CONFIDENTIAL- SUBJECT TO PROTECTIVE ORDER                                                                                                       FORD DPS6-SAC 00045388
                                                                                                                                                                                    EXHIBIT 8-3
      Case 2:18-ml-02814-AB-FFM Document 199-4 Filed 02/26/19 Page 4 of 8 Page ID #:6361
      CJ<            flESTI..   ?J13- 0262016000JJ.- t,1.. I..GRYGL"-K   CC :l<;Jli~on ~e, er pUS/1 to !.l.:l" Ot.llon. ~r>;,rie   ~1"-U,J.•2016   00   3 l3   10   7 r ~. . .
                                2016 K~f or :ltr.on - s.; JOW£l!l3       (r.Jl'IK IS delJ,ec Of 1-~ S!'(OndS                                                                     rec         liec
                                      O~IJ·, M Cr Jr.      "-8R'-tJOT1   CA:Ull':OONn                                                                                            '.,RE El•   1:,REH•   Es.lJ
                 p                    To Sia"                            SC:Un,:r,,:,M'l                                                                                                                 Sil
                 0                                                       PC:I J~ pos.l proou:t,o~ con:~in
                                                                                                                                                                                             I         Ve-f;
                 "                                                       S T:Octr.21 T,m~9'fM◊ltMn ~Ian e51.30l•$l'>ed
                                                                         On--;oir,;i ·,enoo test,~ rorrool CJ\JSe
                                                                                                                                                                                             I          Ra,
                                                                                                                                                                                                       Cau
                                                                         a~terrrifl.3~on
                                                                                                                                                                                             I
   Do you know more details about this? Who leads the investigation? Is the root cause already known?

   Sorry for so many questions, but I've been questioned by upper management if this affects or not FSA versions, but has been hard to get details so far.

   Thank you for your attention on this matter.



   Ricardo Vaz dos Santos Junior
   Gas Calibration & PCCN OPD Supervisor
   FSA-PCCN (Powertrain Controls, Calibration and NVH)
   Phone: +55 (15) 3205-9835
   Ford Motor Company Brazil


   From: Passador, Denis (D.C.)
   Sent: Monday, November 28, 2016 3:08 PM
   To: Santos, Ricardo V (R.V.) <rsant183@ford.com>; Dias, Alexandre (A.O.) <adiaslO@ford.com>
   Cc: Proetti, Rafael (R.F.) <rproettl@ford.com>; Anzilotti, Alan (A.) <aanzilot@ford.com>; Canato, Decio (D.A.) <dcanato@ford.com>; Junior, Jose (J.L)
   <jjunio36@ford.com>; Previato, Thomaz Henriq (T.H.) <tpreviat@ford.com>
   Subject: RE: QSF do Fiesta - info


   Ricardo, boa tarde!

   Nao sei mensurar o risco, nossa regiao esta afetada pois temos um caso em que a reclama~ao do cliente bate com a descri~ao do problema. Segundo FNA o
   problema pode ocorrer nos vefculos ap6s a recalibra~ao do modulo TCM.

   Sim, as pessoas que lideram a investiga~ao sao o Adame o Jeremiah, eles com certeza podem nos fornecer maiores detalhes da investiga~ao.

   Para monitorar os report de cam po para America do sul eu sou o responsavel, ja na america do norte o responsavel e Andrew Brandt (ABRANDTl).

   Att,
   Denis Passador
   Ford South America Operations
   SA Region PCE Leader
   [Fiesta/Mustang/Explorer/Expedition/Fl 50]
   C8l dpassado@ford.com
   'if +55 11 4174-9198
   Ford Motor Company Brazil




   From: Santos, Ricardo V (R.V.)
   Sent: segunda-feira, 28 de novembro de 2016 14:58
   To: Passador, Denis (D.C.)<dpassado@ford.com>; Dias, Alexandre (A.O.) <adias10@ford.com>
   Cc: Proetti, Rafael (R.F.) <rproettl@ford.com>; Anzilotti, Alan (A.) <aanzilot@ford.com>; Canato, Decio (D.A.) <dcanato@ford.com>; Junior, Jose (J.L)
   <jjunio36@ford.com>; Previato, Thomaz Henriq (T.H.) <tpreviat@ford.com>
   Subject: RE: QSF do Fiesta - info


   Denis a pergunta que a Diretoria de PD esta fazendo e:

          ►   Existe risco de termos esse problema aqui na America do Sul?
          ►   Quern lidera este item (investiga~ao): entendi da nota que as pessoas envolvidas sao:
               Adam Gryglak (AGRYGLAK) e Jeremiah Cannon (JCANNON3)

   Estou preocupado pois as perguntas estao vindo e nao fica claro quern esta olhando, ja que aqui em FSA, nao vi nenhuma reclama~ao alem daquela onde havia
   problema na TCM que voce nos enviou.

   Obrigado!

   Ricardo Vaz dos Santos Junior
   Gas Calibration & PCCN OPD Supervisor
   FSA-PCCN (Powertrain Controls, Calibration and NVH)
   Phone: +55 (15) 3205-9835
   Ford Motor Company Brazil




CONFIDENTIAL- SUBJECT TO PROTECTIVE ORDER                                                                                                                      FORD DPS6-SAC 00045389
                                                                                                                                                   EXHIBIT 8-4
      Case 2:18-ml-02814-AB-FFM Document 199-4 Filed 02/26/19 Page 5 of 8 Page ID #:6362
   From: Passador, Denis (D.C.)
   Sent: Monday, November 28, 2016 2:30 PM
   To: Santos, Ricardo V (R.V.) <rsant183@ford.com>; Dias, Alexandre (A.O.) <adias10@ford.com>
   Cc: Proetti, Rafael (R.F.) <rproettl@ford.com>; Anzilotti, Alan (A.) <aanzilot@ford.com>; Canato, Decio (D.A.) <dcanato@ford.com>; Junior, Jose (J.L.)
   <jjunio36@ford.com>; Previato, Thomaz Henriq (T.H.) <tpreviat@ford.com>
   Subject: RE: QSF do Fiesta - info


   Ricardo, boa tarde!

   Os cantatas descritos no concern sao:

   Adam Gryglak (AGRYGLAK)
   Jeremiah Cannon (JCANNON3)

   0 ultimo status descrito:

   Nov/21:Vehicle root cause verification and solution/development testing. No new reports.

   Nao ten ho acesso aos detalhes das a~5es que estao sendo desenvolvidas mas posso solicitar em caso de necessidade. 0 Concern esta em 92% sendo necessario
   somente mais 1 report para que o concern mude de emerging para QSF.

   Fico a disposi~ao.

   Att,
   Denis Passador
   Ford South America Operations
   SA Region PCE Leader
   [Fiesta/Mustang/Explorer/Expedition/Fl 50]
   C8l dpassado@ford.com
   'if +55 11 4174-9198
   Ford Motor Company Brazil




   From: Santos, Ricardo V (R.V.)
   Sent: segunda-feira, 28 de novembro de 2016 12:49
   To: Dias, Alexandre (A.O.) <adiaslO@ford.com>; Passador, Denis (D.C.)<dpassado@ford.com>
   Cc: Proetti, Rafael (R.F.) <rproettl@ford.com>; Anzilotti, Alan (A.) <aanzilot@ford.com>; Canato, Decio (D.A.) <dcanato@ford.com>; Junior, Jose (J.L.)
   <jjunio36@ford.com>; Previato, Thomaz Henriq (T.H.) <tpreviat@ford.com>
   Subject: RE: QSF do Fiesta - info
   Importance: High


   Pessoal, boa tarde!

   Sabre este Emerging:

          1-   Poderiam informar quern do time global esta trabalhando e poderia nos informar exatamente do que se trata e quais aplica~5es estao potencialmente
               afetadas?

   Obrigado!

   Ricardo Vaz dos Santos Junior
   Gas Calibration & PCCN OPD Supervisor
   FSA-PCCN (Powertrain Controls, Calibration and NVH)
   Phone: +55 (15) 3205-9835
   Ford Motor Company Brazil


   From: Dias, Alexandre (A.O.)
   Sent: Tuesday, November 01, 2016 10:47 AM
   To: Previato, Thomaz Henriq (T.H.) <tpreviat@ford.com>; Passador, Denis (D.C.)<dpassado@ford.com>; Santos, Ricardo V (R.V.) <rsant183@ford.com>
   Cc: Proetti, Rafael (R.F.) <rproettl@ford.com>; Anzilotti, Alan (A.) <aanzilot@ford.com>
   Subject: RE: QSF do Fiesta - info


   Ola Pessoal, born dia.

   Thomaz, o status do item continua coma Emerging, Hoje com 92% do Threshold.

   Quanta a nomenclatura, o item foi aberto, e esta sendo liderado pelo time Global. Desta forma, nao ten ho total certeza sabre a possibilidade de mudan~a.
   Tentarei falar com ele sabre esta solicita~ao.

   Atenciosamente,




CONFIDENTIAL- SUBJECT TO PROTECTIVE ORDER                                                                                           FORD DPS6-SAC 00045390
                                                                                                                                                              EXHIBIT 8-5
      Case 2:18-ml-02814-AB-FFM Document 199-4 Filed 02/26/19 Page 6 of 8 Page ID #:6363
   Alexandre Dias
   Concern ID&R I TWAS (autos) Coordinator- SA Region
   Black Belt Certified
   FCSD Service Engineering
   Phone: +55-11-417 4-4106
           +55-11-417 4-8776
   e-mail: adias10@ford.com
   "Eu Ten ho, Eu Guido - Revisao Preqo Fixo Ford seu Carro nova par mais Tempo"
   STRICTLY CONFIDENTIAL. The contents of this email and any attachments are strictly confidential and property of Ford Motor Company Brasil Lida. They may not be
   used or disclosed by someone who is not a named recipient. If you have received this email in error please notify the sender by replying to this email inserting the word
   "misdirected" as the message.
   ESTRITAMENTE CONFIDENCIAL. 0 conteudo deste email e quaisquer anexos ao mesmo sao estritamente confidenciais e de propriedade da Ford Motor Company Brasil
   Lida. Nao pod em ser abertos au revelados a alguem que nao seja o destinatario desta mensagem. Se voce recebeu este email erroneamente, par favor avise o remetente
   respondendo este email e inserindo as palavras "destinatario errado" coma mensagem.


   From: Previato, Thomaz Henriq (T.H.)
   Sent: segunda-feira, 31 de outubro de 2016 07:23
   To: Passador, Denis (D.C.); Santos, Ricardo V (R.V.)
   Cc: Proetti, Rafael (R.F.); Dias, Alexandre (A.O.); Anzilotti, Alan (A.)
   Subject: RE: QSF do Fiesta - info

   Denis/ Alan, poderia verificar por favor se este item ainda ficara como Emerging?
   Se sim, poderia por favor colocar na descri~ao Fiesta 4 portas? (somente para nossa orienta~ao)

   Valeu!

   Thomaz Henrique de Melo Previato
   Powertrain Resident Engineer I PVT Supervisor
   6 Sigma Master Black Belt
   Phone: 55 114174.8942
   email: tpreviat@ford com

   The infonnation contained herein is Ford PROPRJETARY and may include Ford CONFIDENTIAL information as defined in Ford's Global Information
   Standard 11. Reproduction of this document, disclosure of the information and use for any purpose other than the conduct of business with Ford is
   expressly prohibited If the reader of the message is not the intended recipient, or the Agent responsible for delivering the e-mail and attachment to the
   intended recipient, you are hereby notified that dissemination, distribution or copying of this communication is prohibited In this circumstance please
   reply to this e-mail and highlight the error.

   From: Passador, Denis (D.C.)
   Sent: Wednesday, October 26, 2016 11:31 AM
   To: Santos, Ricardo V (R.V.); Previato, Thomaz Henriq (T.H.)
   Cc: Proetti, Rafael (R.F.); Dias, Alexandre (A.O.); Anzilotti, Alan (A.)
   Subject: RE: QSF do Fiesta - info

   Ricardo, born dial

   Segue o report da reclama~ao de cam po (vide anexo), o input foi feito pelo dealer ao Hotline no dia 15 de setembro relatando retardo na partida. 0 hotline
   orientou alguns passos da literatura ao dealer, o mesmo determinou que o chamado estava completo (o que nos diz que o vefculo foi reparado).

   0 vefculo reclamado foi um Fiesta 4 portas produzido no Mexico, a reclama~ao partiu de Sao Jose do Rio Preto.

   Fico a disposi~ao
   Denis Passador
   Ford South America Operations
   SA Region PCE Leader
   [Fiesta/Mustang/Explorer/Expedition/Fl 50]
   C8l dpassado@ford.com
   'if +55 11 4174-9198
   Ford Motor Company Brazil




   From: Santos, Ricardo V (R.V.)
   Sent: quarta-feira, 26 de outubro de 2016 11:24
   To: Passador, Denis (D.C.)<dpassado@ford.com>; Previato, Thomaz Henriq (T.H.) <tpreviat@ford.com>
   Cc: Proetti, Rafael (R.F.) <rproettl@ford.com>; Dias, Alexandre (A.O.) <adiaslO@ford.com>; Anzilotti, Alan (A.) <aanzilot@ford.com>
   Subject: RE: QSF do Fiesta - info

   Onde esta o vefculo? Quern esta analisando?

   Podemos ajudar no diagn6stico?




CONFIDENTIAL- SUBJECT TO PROTECTIVE ORDER                                                                                                    FORD DPS6-SAC 00045391
                                                                                                                                                  EXHIBIT 8-6
      Case 2:18-ml-02814-AB-FFM Document 199-4 Filed 02/26/19 Page 7 of 8 Page ID #:6364

   Obrigado!

   Ricardo Vaz dos Santos Junior
   Gas Calibration & PCCN OPD Supervisor
   FSA-PCCN (Powertrain Controls, Calibration and NVH)
   Phone: +55 (15) 3205-9835
   Ford Motor Company Brazil


   From: Passador, Denis (D.C.)
   Sent: Wednesday, October 26, 2016 11:23 AM
   To: Previato, Thomaz Henriq (T.H.) <tpreviat@ford.com>
   Cc: Proetti, Rafael (R.F.) <rproettl@ford.com>; Santos, Ricardo V (R.V.) <rsant183@ford.com>; Dias, Alexandre (A.O.) <adiaslO@ford.com>; Anzilotti, Alan (A.)
   <aanzilot@ford.com>
   Subject: RE: QSF do Fiesta - info

   Eles estao analisando um vefculo de recompra (buyback) e ate o ultimo status estao verificando o root cause. Como nosso mercado teve somente uma
   reclama~ao, nao sei ate onde podemos auxiliar no diagn6stico. Estou monitorando esse issue, caso haja uma crescente, informo FNA e todos aqui em nosso
   mercado.

   Att,
   Denis Passador
   Ford South America Operations
   SA Region PCE Leader
   [Fiesta/Mustang/Explorer/Expedition/Fl 50]
   C8l dpassado@ford.com
   'if +55 11 4174-9198
   Ford Motor Company Brazil




   From: Previato, Thomaz Henriq (T.H.)
   Sent: quarta-feira, 26 de outubro de 2016 11:12
   To: Passador, Denis (D.C.)<dpassado@ford.com>
   Cc: Proetti, Rafael (R.F.) <rproettl@ford.com>; Santos, Ricardo V (R.V.) <rsant183@ford.com>; Dias, Alexandre (A.O.) <adiaslO@ford.com>; Anzilotti, Alan (A.)
   <aanzilot@ford.com>
   Subject: RE: QSF do Fiesta - info


   Issa e novidade para mim ... podemos ajudar de alguma forma?



   Thomaz Henrique de Melo Previato
   Powertrain Resident Engineer I PVT Supervisor
   6 Sigma Master Black Belt
   Phone: 55 114174.8942
   email: tpreviat@ford com

   The infonnation contained herein is Ford PROPRJETARY and may include Ford CONFIDENTIAL information as defined in Ford's Global Information
   Standard 11. Reproduction of this document, disclosure of the information and use for any purpose other than the conduct of business with Ford is
   expressly prohibited If the reader of the message is not the intended recipient, or the Agent responsible for delivering the e-mail and attachment to the
   intended recipient, you are hereby notified that dissemination, distribution or copying of this communication is prohibited In this circumstance please
   reply to this e-mail and highlight the error.

   From: Passador, Denis (D.C.)
   Sent: Wednesday, October 26, 2016 11: 10 AM
   To: Previato, Thomaz Henriq (T.H.)
   Cc: Proetti, Rafael (R.F.); Santos, Ricardo V (R.V.); Dias, Alexandre (A.O.); Anzilotti, Alan (A.)
   Subject: RE: QSF do Fiesta - info

   Thomaz, born dial

   Essa questao foi levantada pela Debora a algumas semanas atras (vide e-mail anexo), America do Sul esta afetada par termos uma reclama~ao de cam po.

   FNA que esta liderando o Emerging QSF, seremos avisados qdo a solu~ao estiver disponivel para servi~os e produ~ao.

   Fico a disposi~ao.

   Att,
   Denis Passador
   Ford South America Operations
   SA Region PCE Leader
   [Fiesta/Mustang/Explorer/Expedition/Fl 50]




CONFIDENTIAL- SUBJECT TO PROTECTIVE ORDER                                                                                         FORD DPS6-SAC 00045392
                                                                                                                                                                          EXHIBIT 8-7
        Case 2:18-ml-02814-AB-FFM Document 199-4 Filed 02/26/19 Page 8 of 8 Page ID #:6365
   C8l dpassado@ford.com
   'if +55 11 4174-9198
   Ford Motor Company Brazil




   From: Previato, Thomaz Henriq (T.H.)
   Sent: quarta-feira, 26 de outubro de 2016 10:46
   To: Anzilotti, Alan (A.) <aanzilot@ford.com>; Passador, Denis (D.C.)<dpassado@ford.com>
   Cc: Proetti, Rafael (R.F.) <rproettl@ford.com>; Santos, Ricardo V (R.V.) <rsant183@ford.com>
   Subject: QSF do Fiesta - info


   Pessoa I de FCSD, fui pego de surpresa no FQR do Enio Gomes em fun~ao deste item.
   Vcs sabem do que se trata?

      CJI       FIESTI..   2013· 02620160006- t, .. AGRYGL•.K       cc :IIJlinon ~e, er p<lSl\ 10 s.1.;m 0-r.on. ~rr,•rie   U"u,~:?016   80   3   l3   10   7 ! ~"')
                           2016 K';:of or ~tnon - S-'< JOW.Ofl3     aan.: IS delJ,e(l Of 1-3 S!'(Orv.lS                                                                rec       l1ec
                                 O~!J;M Cr Jr,         ~8R'-tJOT1   CA:ur.:r-.:tllll                                                                                   (.f~fl•   I(,Rf,~"   E!-IJ
            p                    ToSwn                              SC:Un,r.:,,.'fl                                                                                                             s.11
            0                                                       PC:I J~ DO~ p,oou:t,c,n con:em
                                                                                                                                                                                 I          Ver;
            "                                                       s T:Oct".2 t T,mn9'r.:-sc1t11on ~Ian est30"5.l'ied
                                                                    On-<;oi.-.. ·,el>~ 1es!Jn,;; ror roQ1 cJuse
                                                                                                                                                                                 I
                                                                                                                                                                                 i
                                                                                                                                                                                             Ra,
                                                                                                                                                                                            Cau
                                                                    C!':temlnatt,~n
                                                                                                                                                                                 I
   Thomaz Henrique de Melo Previato
   Powertrain Resident Engineer I PVT Supervisor
   6 Sigma Master Black Belt
   Phone: 55 114174.8942
   email: tpreviat@ford com

   The infonnation contained herein is Ford PROPRJETARY and may include Ford CONFIDENTIAL information as defined in Ford's Global Information
   Standard 11. Reproduction of this document, disclosure of the information and use for any purpose other than the conduct of business with Ford is
   expressly prohibited If the reader of the message is not the intended recipient, or the Agent responsible for delivering the e-mail and attachment to the
   intended recipient, you are hereby notified that dissemination, distribution or copying of this communication is prohibited In this circumstance please
   reply to this e-mail and highlight the error.

    <                                                                                                                                                                                       >




CONFIDENTIAL- SUBJECT TO PROTECTIVE ORDER                                                                                                              FORD DPS6-SAC 00045393
